Citation Nr: 9902239	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  97-34 007	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1967 to June 
1970.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office and 
Insurance Center in St. Paul, Minnesota (RO).  

The veteran's claim for service connection for PTSD was 
denied in an unappealed July 1992 RO rating decision.  In a 
rating decision dated in September 1997, the RO appears to 
have considered the veteran's claim for service connection 
for PTSD on a de novo basis.  The United States Court of 
Veterans Appeals (Court) has held that the Board is under a 
legal duty in such a case to determine if there was new and 
material evidence to reopen the claim, regardless of the RO's 
action.  Barnett v. Brown, 8 Vet. App. 1 (1995).  
Accordingly, the issue has been rephrased, as noted on the 
title page.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he is entitled to service 
connection for PTSD as it developed as a result of stressors 
experienced while serving on active duty in Vietnam.  He 
asserts that he should be afforded another VA examination 
because the June 1997 VA examination did not truly define 
PTSD and was not a proper exam to diagnose PTSD.  The 
veterans representative asserts that the claim is not ready 
for adjudication as no attempt has been made to verify the 
veterans alleged in-service stressors.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not submitted 
new and material evidence to reopen the claim of entitlement 
to service connection for PTSD.


FINDINGS OF FACT

1.  By unappealed decision dated July 1992, the RO denied the 
veterans claim of entitlement to service connection for 
PTSD. 

2.  Some of the evidence associated with the claims file 
subsequent to the ROs July 1992 denial bears directly, but 
not substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and by 
itself and in connection with evidence previously assembled 
is not so significant that it must be considered to decide 
fairly the merits of the claim. 


CONCLUSIONS OF LAW

1.  The ROs July 1992 decision denying entitlement to 
service connection for PTSD is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1998).

2.  The evidence received since July 1992 is not new and 
material; thus, the requirements to reopen the veterans 
claim of entitlement to service connection for PTSD have not 
been met.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the veterans claim of entitlement to 
service connection for PTSD previously was considered and 
denied by the RO.  By rating decision dated July 1992, the RO 
denied the claim on the basis that there was no evidence of 
an in-service stressor or of post-service treatment for PTSD.  
The veteran was notified of the July 1992 decision and of his 
appellate rights by letter dated the same month, but he did 
not appeal the decision.

The law provides that a notice of disagreement (NOD) must be 
filed within one year from the date of mailing of notice of 
the result of an ROs determination in order to initiate an 
appeal of the determination.  38 U.S.C.A. § 7105(a), (b)(1) 
(West 1991).  If no NOD is filed within the prescribed 
period, the determination becomes final.  38 U.S.C.A. 
§ 7105(c).  As the veteran in this case did not file an NOD 
with the ROs July 1992 determination, that determination is 
final.  Id; 38 C.F.R §§ 20.302, 20.1103 (1998).

Once an RO decision becomes final under 38 U.S.C.A. § 
7105(a), absent the submission of new and material evidence, 
the claim may not thereafter be reopened or readjudicated by 
the VA.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Suttman v. 
Brown, 5 Vet. App. 127, 135 (1993).  New evidence, submitted 
to reopen a claim, will be presumed credible solely for the 
purpose of determining whether the claim has been reopened.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board 
must review all evidence submitted since the claim was 
finally disallowed on any basis.  See Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  If the Boards decision is favorable 
to the veteran, his claim must be reopened and decided on the 
merits.  See Glynn v. Brown, 6 Vet. App. 523, 528-29 (1994). 

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself and in connection with evidence previously assembled 
is so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156(a).

The evidence that was of record at the time of the ROs July 
1992 denial includes: a copy of a November 1968 letter from 
the veteran to his family; service medical and personnel 
records; November 1970, December 1985, January 1986, and 
February 1986 reports of VA examinations; an October 1985 
medical report; November 1985 and January 1986 reports of VA 
hospitalizations; August 1985 to March 1986 VA outpatient 
treatment records; and February 1992 and April 1992 
statements of the veteran.  Collectively this evidence shows 
that prior to his induction into the service, the veteran had 
been seeing a psychiatrist, who advised him to enlist; the 
veteran was shown to be underdeveloped socially, immature and 
passive in behavior, and was diagnosed with immature 
personality.  Post-service medical records indicate treatment 
for emotional instability, poor impulse control and anger 
dating from 1965 and a diagnosis of organic brain syndrome 
with disorder of affect and conduct.  These records also 
include diagnoses of probable congenital or pre or 
perinatal atrophy of the left frontal lobe; possible 
generalized thought disorder with poor impulse control and 
other behavioral problems secondary to head injury sustained 
in 1978 with possible preexisting behavioral and thinking 
problems; mixed organic brain syndrome with evidence of a 
personality change; organic personality syndrome; and 
intermittent explosive disorder and mixed personality 
disorder.  

The additional evidence that has been associated with the 
veterans claims file since the ROs July 1992 decision 
includes: a February 1989 report of VA hospitalization; 
January 1989 to May 1997 VA outpatient treatment records, 
evaluations and progress notes; a June 1997 report of VA PTSD 
examination; a July 1997 report of psychological evaluation; 
October 1997 and December 1997 statements of the veteran; and 
October 1998 and December 1998 statements of the veterans 
representative.   

The medical evidence noted above demonstrates that since 
1989, the veteran has been treated regularly for psychiatric 
symptoms that have never been diagnosed as PTSD.  The 
statements of the veteran and his representative reflect 
their belief that those symptoms are attributable to PTSD, 
and that another VA examination is needed to diagnose PTSD.  

While some of the evidence presented subsequent to the ROs 
July 1992 denial is cumulative and redundant of evidence 
previously considered, some of the evidence may be considered 
new.  That notwithstanding, the recently submitted evidence 
bears directly, but not substantially upon the specific 
matter under consideration, and by itself and in connection 
with evidence previously assembled is not so significant that 
it must be considered to decide fairly the merits of the 
claim.  Some of the recently submitted evidence merely 
confirms that the veteran has psychiatric problems that have 
required regular treatment and occasional hospitalization.  
The newly submitted evidence does not include a medical 
diagnosis of PTSD.  The law provides that, with respect to 
questions involving diagnosis or medical causation, credible 
medical evidence is required.  See Lathan v. Brown, 7 Vet. 
App. 359, 365 (1995).  Thus, the veterans statements that 
his psychiatric symptoms are attributable to PTSD do not 
establish the existence of PTSD, see Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992) (holding that laypersons are not 
competent to offer medical opinions), or provide a sufficient 
basis for reopening the previously disallowed claim.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that 
where resolution of an issue turns on a medical matter, lay 
evidence, even if considered new, may not serve as a 
predicate to reopen a previously denied claim). 

The Board acknowledges the veterans contention that another 
VA examination is necessary to determine whether the veteran 
has PTSD; however, the Board does not agree.  The medical 
evidence on which this decision is based includes not only 
the June 1997 reports of VA examinations, but also an 
extensive number of outpatient treatment records, 
hospitalization reports and progress notes.  Collectively 
this evidence shows that, although the veterans psychiatric 
condition was evaluated on numerous occasions, PTSD was never 
diagnosed.  In light of that, and contrary to the 
representatives assertion, verification of the veterans 
alleged stressors is unnecessary. 

Based on the foregoing, the Board concludes that, inasmuch as 
no new and material evidence has been presented to reopen the 
previously disallowed claim, the ROs July 1992 decision 
remains final.  Accordingly, the benefit sought on appeal 
must be denied.  The Board is not aware of the existence of 
any additional evidence that might support the veterans 
claim; thus, a duty to notify does not arise pursuant to 
38 U.S.C.A. § 5103(a).  McKnight v. Gober, 131 F.3d 1483, 
1484-1485 (Fed. Cir. 1997).  That notwithstanding, the Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to reopen his claim for service 
connection for PTSD, and as an explanation as to of why his 
current attempt to reopen the claim fails. 

The Board notes that the Court has indicated that when the 
Board addresses a question not considered by the RO, the 
Board must consider whether the claimant had notice of that 
issue and whether the claimant would be prejudiced by lack of 
such notice.  See Barnett v. Brown, 8 Vet. App. 1, 4 (1995); 
Curry v. Brown, 7 Vet. App. 59, 66 (1994); Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this respect, it is noteworthy 
that the Board's consideration of the new and material 
evidence question involves the same matter as the RO's merits 
determination.  See Bernard, 4 Vet. App. at 390-92.  
Therefore, the Board concludes that the veteran has not been 
prejudiced by the Board's review of his case on a new and 
material evidence basis.


ORDER

New and material evidence not having been submitted to reopen 
the claim, entitlement to service connection for PTSD is 
denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date that appears on the face of this decision constitutes 
the date of mailing and the copy of this decision that you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
